Citation Nr: 1228503	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  06-25 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for spondylosis of the lumbar spine.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to September 1985 and was a member of the Army National Guard from August 2001 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that granted service connection for spondylosis of the lumbar spine with L5 radiculopathy and assigned a 20 percent disability rating effective from February 15, 2003.  The Veteran appealed that determination with respect to the assigned rating.

Subsequently, in May 2005, the RO continued the denial of a higher rating for the Veteran's service-connected spondylosis of the lumbar spine with L5 radiculopathy and denied the claim of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU); in a February 2006 rating decision, the RO continued the 20 percent disability evaluation for spondylosis of the lumbar spine with L5 radiculopathy and granted service connection for right leg radiculopathy with a noncompensable evaluation effective from February 15, 2003.  A statement of the case which included the issues of the ratings assigned the Veteran's low back and his right leg radiculopathy, and entitlement to a TDIU was issued in June 2006, and the Veteran perfected his appeal of these issues in August 2006.  In an October 2007 statement, the Veteran withdrew his appeal of the issue of entitlement to a TDIU.  The Board also observes that, in a June 2008 rating decision, the RO, in pertinent part, denied service connection for a mood disorder, migraine headaches, bowel dysfunction, erectile dysfunction, and sciatica (left leg problems).  The Veteran, in November 2008 correspondence, expressed disagreement with the denials of service connection for all these disabilities, except erectile dysfunction.  In August 2011, the RO granted service connection for a mood disorder; granted service connection for left leg radiculopathy and assigned a 10 percent disability evaluation effective from February 15, 2003; and granted a 10 percent evaluation for service-connected right leg radiculopathy effective from February 15, 2003.  In August 2011 correspondence, the Veteran stated that he agreed with the August 2011 decisions with respect to the ratings and effective dates for his service-connected mood disorder, and right and left radiculopathy, and did not want his case to go further on these matters as he did not want to appeal these issues; he included an appeal cancellation notification specifically as to the issue of right leg radiculopathy.

In September 2011, the RO issued a statement of the case as it pertains to the issues of entitlement to service connection for migraine headaches and bowel dysfunction. However, in a subsequent September 2011 letter, the Veteran indicated that he was satisfied with the decisions rendered in the earlier 2011 rating decision and did not wish to perfect an appeal of those issues.  Accordingly, the issue of entitlement to an increased rating for a lumbar spine disability was the only issue certified to the Board for appeal.

In October 2011, the Veteran and his spouse testified before the undersigned Veterans Law Judge via videoconference. A copy of the hearing transcript is of record and has been reviewed.  The case was then remanded by the Board in January 2012 for further development.  That development has been completed, and the case returns to the Board for further review.


FINDINGS OF FACT

1.  Prior to February 27, 2012, the Veteran's spondylosis of the lumbar spine was manifested by forward flexion of at least 40 degrees and all other ranges of motion of at least 15 degrees.

2.  From February 27, 2012, the Veteran's spondylosis of the lumbar spine was manifested by forward flexion limited to 30 degrees by pain, with additional recommendations for activity and lifting restrictions.



CONCLUSIONS OF LAW

1.  Prior to February 27, 2012, the criteria for a disability evaluation in excess of 20 percent for the Veteran's spondylosis of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002).

2.  From February 27, 2012, the criteria for a 40 percent disability evaluation for the Veteran's spondylosis of the lumbar spine have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, (2011); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In the Veteran's September 2004 notice of disagreement (NOD), he took issue with the initial disability ratings assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a June 2006 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

B.  Duty to Assist

The Veteran's service treatment records, private treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's back condition.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

Increased Ratings

A.  Evidence

Private treatment records dated June 2003 show forward flexion of 50 degrees, extension of 20 degrees, left lateral flexion of 15 degrees, and right lateral flexion of 25 degrees.  Rotation was 30 degrees bilaterally.

The Veteran underwent a VA examination in April 2004.  With respect to current symptoms, he reported low back pain that was exacerbated by sexual activity.  He had pain about 95 percent of the time.  Pain was typically 3/10 to 4/10 in severity, but increased to as much as 10/10.  The frequency of these flare-ups depended on his activities during the day.  He also had a burning numbness down into his hips and groin area and through the posterior thighs.  He treated his condition with physical therapy, heat and ice therapy, and medication.  He did not use any assistive devices.  He was unable to be a sports coach, and could not participate in scouting activities with his children.  He had to guard his low back at work.  He denied any bladder dysfunction.  On examination, there was mild tenderness of the bilateral paraspinal muscles without overt spasms.  Straight leg raising was positive bilaterally.  Forward flexion was 65 degrees with the onset of pain at 55 degrees.  Extension was 22 degrees with the onset of pain at 18 degrees.  Left lateral flexion was 25 degrees with the onset of pain at 20 degrees.  Right lateral flexion was 20 degrees with the onset of pain at 15 degrees.  Rotation was 30 degrees bilaterally with the onset of pain at the end range of motion.  Strength, mass, and tone in the lower extremities were 5/5, except for the right hip flexors, which were 5-/5.  The Veteran was able to tandem walk without loss of balance.  Sensation was diminished in the bilateral L5 dermatomes.  Deep tendon reflexes were 2+ and symmetric.

An August 2004 functional capacity evaluation concluded that the Veteran was able to safely lift and carry up to 25 pounds on an occasional basis.  Range of motion of the "trunk" was 70 degrees of forward flexion, 30 degrees of extension, 35 degrees of lateral flexion bilaterally, and 45 degrees of rotation bilaterally.

As part of his September 2004 notice of disagreement, the Veteran stated that he was no longer able to participate with his children in activities such as sports and Boy Scouts.  Intimate time with his wife had become very limited and infrequent.  In a June 2005 letter, the Veteran reported that he had spent several days and weekends incapacitated with extreme back pain.

The Veteran underwent an additional VA examination in November 2005.  He reported having an aching pain in the low back, with sharper pains that radiated to his flank, around the groin, and down the back of the legs to the knees.  Pain was usually 6/10 in severity, but ranged from 2/10 to 10/10.  He treated his condition with medication, physical therapy, and lifting restrictions.  He experienced flare-ups due to increased activity.  He denied any problems with weakness in the lower extremities, erectile dysfunction, or bowel or bladder dysfunction.  His condition prevented him from coaching sports, hunting, hiking, and continuing his carpentry business.  He had difficulty sleeping.  On a good day, he could walk for about an hour without stopping, or sit for about 45 minutes.  He was able to go up 2 flights of stairs.  On a bad day, he was pretty much flat on his back, and had difficulty ambulating the 7 feet between his bed and the bathroom.  During these instances, he needed the assistance of stationary supports.  On examination, there was normal muscle mass, tone, and strength in the lower extremities.  Forward flexion of the lumbar spine was 70 degrees, with the onset of pain at 50 degrees.  Extension was 20 degrees, with the onset of pain at 15 degrees.  Lateral flexion was 30 degrees bilaterally, with pain at the end range of motion.  Left rotation was 30 degrees, with pain at the end range of motion.  Right rotation was 30 degrees, with the onset of pain at 25 degrees, and was further limited to 20 degrees following repetitive motion.  The Veteran was able to rock up on his heels, raise up on his toes, and take several steps without difficulty.  Sensation was intact, and deep tendon reflexes were 2+.  The examiner described the Veteran's functional impairment as "moderate."

The Veteran submitted statements from his parents and wife dated December 2005.  With respect to his back condition, they stated that the Veteran had to be very careful with lifting, bending, reaching and twisting.  The wrong movement could result in severe pain.  He could no longer engage in sports and hunting activities with his children.  His back condition also severely limited sexual intimacy with his wife.  In his own August 2006 statement, the Veteran stated that both his legs went numb.  Any significant exercise caused him to be bedridden for a couple of days.

Private treatment records dated December 2006 show forward flexion of 40 degrees, extension of 15 degrees, left lateral flexion of 25 degrees, and right lateral flexion of 20 degrees.  Rotation was 30 degrees bilaterally.  The Veteran was involved in a motor vehicle accident which caused an instant exacerbation of low back pain.  Additional records dated February 2007 show the Veteran's range of motion was guarded but had returned to pre-injury levels.

X-rays dated May 2008 revealed degenerative disc disease at L4-L5.  A May 2008 MRI revealed multilevel degenerative changes.

The Veteran underwent a VA examination in December 2008.  He reported daily low back pain.  He could not sit for too long, and had to be careful with how he lifted things.  He took Ibuprofen 1 to 3 times daily.  He denied any bowel or bladder issues, but had pain which radiated into the bilateral legs.  He experienced moderate flare-ups every 1 or 2 months, which lasted 3 to 7 days.  These were precipitated with overuse and alleviated by rest.  On examination, there was no ankylosis of the lumbar spine.  There was guarding and pain, but no spasm, atrophy, tenderness, or weakness.  Reflexes were 2+ bilaterally, and plantar flexion was normal.  Forward flexion of the lumbar spine was 85 degrees, and extension was 18 degrees.  Left lateral flexion was 28 degrees, and right lateral flexion was 30 degrees.  Left rotation was 43 degrees and right lateral rotation was 41 degrees.  There was pain following repetitive motion but no additional limitation of motion.  The examiner noted that the Veteran's condition had a severe effect on sports activities.  Effects on chores were moderate.  Effects on exercise, recreation, and traveling were mild.

An additional VA examination was conducted in September 2010.  The Veteran had pain, stiffness, and spasms associated with his lumbar spine.  Pain was constant, and was mild to moderate in severity.  The Veteran reported experiencing flare-ups every 2 or 3 weeks, precipitated by sudden movement, repetitive movement, or over-exertion.  He denied any bowel, bladder, or erectile dysfunction.  He experienced incapacitating episodes once or twice per month.  The last one lasted 2 to 3 days and was precipitated by strenuous physical activity.  On examination, the Veteran demonstrated guarding and pain with motion.  There was no ankylosis.  There was no spasm, tenderness, or guarding severe enough to cause abnormal gait or spinal contour.  Forward flexion was 60 degrees, limited to 50 degrees with repetition.  Extension was 25 degrees, limited to 15 degrees with repetition.  Left lateral flexion was 25 degrees, limited to 20 degrees with repetition.  Right lateral flexion was 20 degrees, limited to 15 degrees with repetition.  Rotation was 25 degrees bilaterally, with no additional limitation following repetitive motion.  Reflexes were 2+, but there was decreased sensation in the bilateral lower extremities.  Motor strength was 5/5, and there was no indication of atrophy.  The examiner stated that there was moderate to severe functional impairment associated with the Veteran's condition, particularly after repetitive use of the back and strenuous physical activity.

The Veteran and his wife testified at a Board hearing in October 2011.  The Veteran stated that he had pain in his low back that wrapped around his hips and went down to his legs.  His pain level fluctuated depending on the amount of activity he engaged in.  He treated his condition with Flexeril, Gapapentin, and Ibuprofen.  He also received chiropractic treatment.  He had not been prescribed any bed rest, though at times his condition became so bad that he could only lie down and rest.  He had difficulty with a variety of activities, including toileting, dressing, and yard work or house work.  He could not engage in any significant exercise activities.  He was able to sit for an hour or so, though he would have difficulty getting up afterward.  The Veteran's wife testified that the Veteran had a great deal more difficulty caring for himself.  Their intimate time had also been affected for several years.  

The Veteran underwent an additional VA examination in February 2012.  He reported daily back pain ranging from 5/10 to 6/10 in severity.  Once or twice per week, he would have flare-ups due to repetitive or prolonged bending, and pain would increase to 10/10.  During these episodes, he would lay down and rest, and could not do light chores for up to 3 days.  He had numbness in his legs.  He was unable to squat, kneel, or lift more than 25 pounds.  Going up or down stairs was difficult.  He could stand for about 30 minutes and walk a quarter of a mile.  He could sit for about an hour.  On examination, forward flexion was 60 degrees, with the onset of pain at 30 degrees.  Extension was 15 degrees, with the onset of pain at 10 degrees.  Right lateral flexion was 25 degrees, with the onset of pain at 15 degrees.  Left lateral flexion was 20 degrees, with the onset of pain at 15 degrees.  Right rotation was 25 degrees, with the onset of pain at 20 degrees.  Left rotation was 20 degrees, with the onset of pain at 15 degrees.  There was no additional limitation of overall motion following repetitive testing.  There was tenderness at the L4-L5 junction.  Guarding and spasms were present, but did not result in any abnormal gait or spinal contour.  Muscle strength was 5/5, and there was no atrophy.  Deep tendon reflexes were 1+ and sensation was decreased in the lower extremities.  There were no associated bowel or bladder problems.  The examiner noted that there were no incapacitating episodes in the past 12 months.  He also noted that the Veteran would be recommended work restrictions consisting of no repetitive or prolonged bending, no kneeling or squatting, and lifting limited to 25 pounds.  His work should be primarily sedentary in nature with access to elevators, and he should be allowed to stand up and stretch as needed.  

B.  Applicable Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his or her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The schedular criteria for rating the spine have been amended twice; once in September 2002, and again in September 2003.  First, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345- 54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Code 5237 now governs ratings of lumbosacral strain, Diagnostic Code 5239 governs ratings of spondylolisthesis or segmental instability, and Diagnostic Code 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010)).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the Veteran's service-connected low back disorder disability under both the former and revised criteria pertaining to ratings of the spine, under the applicable time periods.


a.  Old Criteria

Prior to September 2003, Diagnostic Code 5292 pertained to limitation of motion of the lumbar spine.  A 20 percent rating was warranted for moderate limitation of the lumbar spine, and a 40 percent rating was warranted for severe limitation of the lumbar spine.  See 38 C.F.R. Part 4, Diagnostic Code 5292 (2002).

The words "slight, " "moderate," and "severe" as used in the various Diagnostic Code's are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Under Diagnostic Code 5295, lumbosacral strain was evaluated as 20 percent disabling with muscle spasm on extreme forward bending or loss of lateral spine motion unilaterally in the standing position, and 40 percent disabling with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under Diagnostic Code 5289, favorable ankylosis of the thoracolumbar spine warranted a 40 percent disability rating, and unfavorable ankylosis warranted a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

Based on the evidence of record, the Board finds that a rating in excess of 20 percent under these rating criteria is not warranted prior to February 27, 2012.  Prior to that date, the evidence does not demonstrate "severe" limitation of the lumbar spine.  At worst, forward flexion during this period was at least 40 degrees, and range of motion in all other vectors was at least 15 degrees, even when accounting for painful or repetitive motion.  These findings do not correspond to a "severe" level of limited motion as contemplated by the higher 40 percent rating in Diagnostic Code 5292.

Similarly, a higher rating under Diagnostic 5295 is not warranted prior to February 27, 2012.  The evidence does not demonstrate listing of the whole spine to the opposite side or positive Goldwaithe's sign.  As noted earlier, forward flexion was at least 40 degrees.  This is not sufficient to constitute "marked" limitation of forward bending in the standing position.  While the Veteran had limited lateral motion, the evidence has not demonstrated a loss of lateral motion with osteoarthritic changes.

Finally, there was no ankylosis demonstrated at any time during the period on appeal.  Therefore, a higher rating under Diagnostic Code 5289 is not warranted.

However, as of February 27, 2012, a higher 40 percent rating is warranted.  The VA examination conducted on that date noted forward flexion of 60 degrees limited by pain to only 30 degrees.  These findings correspond to the "marked" limitation of forward bending contemplated by Diagnostic Code 5295, and when viewed collectively with the lifting and activity restrictions noted by the examiner, are consistent with an overall disability rating of 40 percent.  The Board notes that an August 2004 functional evaluation also recommended similar lifting restrictions.  However, as noted above, the Veteran's overall range of motion during that time was greater than that recorded during the February 2012 VA examination.  Therefore, the 40 percent rating is warranted from the date of the VA examination.
  
A higher 50 percent rating is not warranted as the evidence does not demonstrate unfavorable ankylosis at any time during the period on appeal.

b.  New Criteria

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2010).

Under the General Rating Formula, the regulations provide, in pertinent part, for a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1):  For purposes of evaluation under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Based on the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted prior to February 27, 2012.  A higher 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  During this period, however, forward flexion of the lumbar spine was at least 40 degrees.  The Board notes the Veteran also had lifting restrictions and gave testimony regarding the impact of his condition on his daily life and occupation.  However, the schedular criteria for the higher rating have not been met, and the record does not otherwise suggest that the Veteran's condition resulted in a level of impairment otherwise consistent with a 40 percent rating prior to February 27, 2012.

As discussed above, the Board has already determined that a 40 percent rating is appropriate as of February 27, 2012.  However, a higher 50 percent rating is not warranted under the new criteria, as the evidence does not demonstrate unfavorable ankylosis at any point during the period on appeal.

Furthermore, a higher 60 percent rating is not warranted based on incapacitating episodes.  Although the Veteran reported instances in which his condition required periods of bed rest, the evidence does not show that bed rest was prescribed by a physician at any time.

Finally, under the new criteria, neurologic abnormalities are to be rated separately.  The Veteran denied any bladder dysfunction.  Furthermore, during the period on appeal, the Veteran had filed separate claims for radiculopathy, erectile dysfunction, and bowel dysfunction, but indicated in subsequent correspondence that he was satisfied with the prior adjudication of those matters and did not wish to appeal them to the Board.  Therefore, additional or separate ratings for neurologic abnormalities need not be addressed.

Finally, the Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as back pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology reflects impairment consistent with the assigned ratings.

C.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine condition with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for his lumbar spine.  While the Veteran offered testimony as to the effect of his condition on his occupational duties, there is no persuasive evidence in the record to indicate that this service-connected disability on appeal, alone, would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.



ORDER

A rating in excess of 20 percent for spondylosis of the lumbar spine is denied prior to February 27, 2012.

A 40 percent rating for spondylosis of the lumbar spine is granted from February 27, 2012, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


